701 N.W.2d 746 (2005)
Brookside Crossing, LLC
v.
Eaton County Drain Com'r.
No. 128918. COA No. 262969.
Supreme Court of Michigan.
August 10, 2005.
On order of the Court, the motion for immediate consideration is GRANTED. Plaintiffs' application for leave to appeal the July 26, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. Pursuant to MCR 7.302(F) and (G)(1), this denial order constitutes the final decision in this case, and no motion for reconsideration will be accepted for filing.